                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN K. CARTER,                                    Case No. 17-cv-07086-KAW
                                   8                    Plaintiff,
                                                                                             ORDER DENYING MOTION FOR A
                                   9             v.                                          CERTIFICATE OF APPEALABILITY
                                  10     OATH HOLDINGS INC.,                                 Re: Dkt. No. 90
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 5, 2018, the Court granted Defendant’s motion to dismiss the case with

                                  14   prejudice and entered judgment against Plaintiff. (Dkt. Nos. 86, 87.) Plaintiff subsequently filed

                                  15   an appeal. (Dkt. No. 89.) On December 26, 2018, Plaintiff filed a motion for a certificate of

                                  16   appealability. (Dkt. No. 90.)

                                  17          Plaintiff’s motion is DENIED. A certificate of appealability is required “when a habeas

                                  18   corpus petitioner seeks to initiate an appeal of the dismissal of a habeas corpus petition after April

                                  19   24, 1996 . . . .” Slack v. McDaniel, 529 U.S. 473, 478 (2000). As this case is a trademark

                                  20   infringement case, not a habeas petition, no certificate of appealability is required.

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 4, 2019
                                                                                             __________________________________
                                  23                                                         KANDIS A. WESTMORE
                                  24                                                         United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
